Foote, C.
The only matter disclosed by the. record here, which this court should consider, is the appeal from an order of the court below, refusing to set aside and vacate a former order of distribution and settlement of the final account of an executor.
In our opinion, such an order is not included in those enumerated in subdivision 3 of section 963 of the Code of Civil Procedure, and the appeal should be dismissed. (Blum v. Brownstone Bros. 50 Cal. 293; Estate of Callahan, 60 Cal. 232; Estate of Dean, 62 Cal. 613.)
Searls, C., and Belcher, C. C., concurred.
The Court. For the reasons given in the foregoing opinion the appeal is dismissed.